Title: Enclosure: Invoice to Robert Cary & Company, 10 August 1764
From: Washington, George
To: Robert Cary & Company

 

[Mount Vernon, 10 August 1764]

Invoice of Goods to be sent by Robert Cary Esqr. & Co. for the use of George Washington—Potomk Rivr Virga
 2 pieces of Welch Cotton 4 dozn pr Plaid Hose No. 4 4 dozn pr Do Do N. 3 1 ps. Scarlet Shallon 2 ps. course Hessens 5 ps. Oznabrigs—or &ca fit for Negroes ware 2 ps. Irish Linnen @1/3 1 ps. Do Do @1/8 1 ps. Do Do @3/6 1 ps. brown Holland
 1 knife for cuttg Hay 2 Iron Stew pan’s with close covers—one of them to be abt 18 Inchs in diameter & of proportionable depth—the other smaller 6 twelve Inch Stock Locks without pullbacks 2 Iron rimbd Locks with pulbacks &ca to cost each 10/ 6 best ditchers Shovels 2 best steel plate handsaws 2 dozn best reap hooks 3 dozn best & largest whip saw files 4 Scythes & cradles fixed in the best & strongest manr but light withal & packd secure from breaking 3 dozn Scythe Stones 6 best Meadow Scythes
 8 Loaves of Single refind Sugr 8 Loaves of dble Do Do 1 Jar Raisons 1 Pott Currants 15 lb. Jordan Almonds 6 lb. best white Ginger ½ lb. Cinnamon ½ lb. trufels ½ lb. Morels 25 lb. Salt Petre 50 lb. Allum 50 lb. Green Copperas 4 Bottles french Olives, 2 Do of Capers, 6 lb. Durham Mustd flour, 1 Galln Sallid Oyl—to be packed in a Hamp[er] 1 Cheshire Cheese of abt 40 Wt 2 dble Glostr Do of abt Do
 1 Man’s best Beaver Hat 2 pr Mens silk hose hands[ome]ly mixd 6 pr Womans fine cotton Hose 4 pr Do fine thread Do 2 pr Do white Silk Do 2 lb. whited brown thread 15 lb. bro: Do 6 lb. Shoe thread 20 Groce best Corks 1 fine lawn Search & Six spare bottoms 50 lb. best white Bisquet 10 lb. Turnip Seed of the Northern, or Naper Turnip 2 Groce best bottled Porter packd in Shavings A best 2 Bladed knife & ⟨ne[a]t⟩ to cost 5/ 10 lb. best Hyson Tea 2 best Postilion Caps without Capes 6 painters brushes
 2 Stone Water Jugs large 2 pint China Mugs 2 Quart Do Do 2 English China Tea Pots la: that will pour well 6 China pickle shells blew & w: 500 of the cheapest kind of perch hooks 1 dozn of the cheapest kind of Plow Bridles—not to cost more

  than 12 or 15/ at most A Sein 50 fathom long—9 ft deep in the middle & 7 ft at the ends—made of the best 3 strand twine—fit for herring fishery 10 lb. of Spare twine 2 Quoils of White Inch Rope containg 100 fathom each 200 fathom of Dip-Sea Line
 Sundry’s to be bought of Mrs Shelbury—viz. 1 pr of Jean Stay’s accordg to Measure sent 6 pr fashe white kid Gloves for a small hand 6 pr colourd Do Do Do 6 pr Mitts—3 pr of them W. 2 yds black velvet Ribbon 4 Oz. Barber’s Netting Silk 2 Oz. Chinese Do Do 4 yds fine book Muslin 2 yds fine Ell wide do 3 Stomachers & Sleeve knots 1 black Russells quilted Coat 1 dozn flat white silk Laces 6 sprig wiers 1 M best London Needles sorted Note if the Articles which were desired to be got of Mrs Shelbey (in a letter wrote to Robert Cary Esqr. & Co. Feby 13th last) are not already sent please to let them be forwarded with the above
 Sundry Shoes of Mr Didsbury pr Letter Inclosd to him Sundries of Mr Lawrence pr Do The Country Magazine for the years 1763 & 1764 1 Tea kitchen (to stand upon A Tea Table) and Lamp—Note—last year I sent for one of these, & a Tea kettle was sent instead of it 6 Baskets of Salt for Table use if not dear 1 Oz. of Green Silk twist for ⟨Nett p:⟩
